Title: The Examination Number VII, [7 January 1802]
From: Hamilton, Alexander,“Lucius Crassus”
To: 



[New York, January 7, 1802]

The next exceptionable feature in the Message, is the proposal to abolish all restriction on naturalization, arising from a previous residence. In this the President is not more at variance with the concurrent maxims of all commentators on popular governments, than he is with himself. The Notes on Virginia are in direct contradiction to the Message, and furnish us with strong reasons against the policy now recommended. The passage alluded to is here presented: Speaking of the population of America, Mr. Jefferson there says, “Here I will beg leave to propose a doubt. The present desire of America, is to produce rapid population, by as great importations of foreigners as possible. But is this founded in good policy?” “Are there no inconveniences to be thrown into the scale, against the advantage expected from a multiplication of numbers, by the importation of foreigners? It is for the happiness of those united in society, to harmonize as much as possible, in matters which they must of necessity transact together. Civil government being the sole object of forming societies, its administration must be conducted by common consent. Every species of government has its specific principles: Ours, perhaps, are more peculiar than those of any other in the universe. It is a composition of the freest principles of the English Constitution, with others, derived from natural right and reason. To these, nothing can be more opposed than the maxims of absolute monarchies. Yet from such, we are to expect the greatest number of emigrants. They will bring with them the principles of the governments they leave, imbibed in their early youth; or if able to throw them off, it will be in exchange for an unbounded licentiousness, passing as is usual, from one extreme to another. It would be a miracle were they to stop precisely at the point of temperate liberty. Their principles with their language, they will transmit to their children. In proportion to their numbers, they will share with us in the legislation. They will infuse into it their spirit, warp and bias its direction, and render it a heterogeneous, incoherent, distracted mass. I may appeal to experience, during the present contest, for a verification of these conjectures: but if they be not certain in event, are they not possible, are they not probable? Is it not safer to wait with patience for the attainment of any degree of population desired or expected? May not our government be more homogeneous, more peaceable, more durable? Suppose 20 millions of republican Americans, thrown all of a sudden into France, what would be the condition of that kingdom? If it would be more turbulent, less happy, less strong, we may believe that the addition of half a million of foreigners, to our present numbers, would produce a similar effect here.” Thus wrote Mr. Jefferson in 1781—Behold the reverse of the medal. The Message of the President contains the following sentiments, “A denial of citizenship under a residence of 14 years, is a denial to a great proportion of those who ask it, & controls a policy pursued from their first settlement, by many of these states, and still believed of consequence to their prosperity. And shall we refuse to the unhappy fugitives, from distress, that hospitality which the savages of the wilderness extended to our fathers arriving in this land? Shall oppressed humanity find no asylum on this globe? Might not the general character and capabilities of a citizen, be safely communicated to every one manifesting a bona fide purpose of embarking his life and fortune permanently with us?”
But if gratitude can be allowed to form an excuse for inconsistency in a public character, in The Man of the People; a strong plea of this sort may be urged in behalf of our President. It is certain that had the late election been decided intirely by native citizens, had foreign auxiliaries been rejected on both sides, the man who ostentatiously vaunts that the doors of public honor and confidence have been burst open to him, would not now have been at the head of the American nation. Such a proof then of virtuous discernment in the oppressed fugitives, had an imperious claim on him to a grateful return, and without supposing any very uncommon share of self-love; would naturally be a strong reason for a revolution in his opinions.
The pathetic and plaintive exclamations by which the sentiment is enforced, might be liable to much criticism, if we are to consider it in any other light, than as a flourish of rhetoric. It might be asked in return, does the right to asylum or hospitality carry with it the right to suffrage and sovereignty? And what indeed was the courteous reception which was given to our forefathers, by the savages of the wilderness? When did these humane and philanthropic savages exercise the policy of incorporating strangers among themselves, on their first arrival in the country? When did they admit them into their huts, to make part of their families, and when did they distinguish them by making them their sachems? Our histories and traditions have been more than aprocryphal, if any thing like this kind, and gentle treatment was really lavished by the much-belied savages upon our thankless forefathers. But the remark occurs, had it all been true, prudence inclines to trace the history farther, and ask what has become of the nations of savages who exercised this policy? And who now occupies the territory which they then inhabited? Perhaps a useful lesson might be drawn from this very reflection.
But we may venture to ask what does the President really mean, by insinuating that we treat aliens coming to this country, with inhospitality? Do we not permit them quietly to land on our shores? Do we not protect them equally with our own citizens, in their persons and reputation; in the acquisition and enjoyment of property? Are not our Courts of justice open for them to seek redress of injuries? And are they not permitted peaceably to return to their own country whenever they please, and to carry with them all their effects? What then means this worse than idle declamation?
The impolicy of admitting foreigners to an immediate and unreserved participation in the right of suffrage, or in the sovereignty of a Republic, is as much a received axiom as any thing in the science of politics, and is verified by the experience of all ages. Among other instances, it is known, that hardly any thing contributed more to the downfall of Rome, than her precipitate communication of the privileges of citizenship to the inhabitants of Italy at large. And how terribly was Syracuse scourged by perpetual seditions, when, after the overthrow of the tyrants, a great number of foreigners were suddenly admitted to the rights of citizenship? Not only does ancient but modern, and even domestic history furnish evidence of what may be expected from the dispositions of foreigners, when they get too early footing in a country. Who wields the sceptre of France, and has erected a Despotism on the ruins of a Republic? A foreigner. Who rules the councils of our own ill-fated, unhappy country? And who stimulates persecution on the heads of its citizens, for daring to maintan an opinion, and for exercising the rights of suffrage? A foreigner! Where is the virtuous pride that once distinguished Americans? Where the indignant spirit which in defence of principle, hazarded a revolution to attain that independence now insidiously attacked?

Lucius Crassus.

